                    1    DOWNEY BRAND LLP
                         MATTHEW J. WEBER (Bar No. 227314)
                    2    DAVID M. FOX (Bar No. 305147)
                         3425 Brookside Road, Suite A
                    3    Stockton, CA 95219-1757
                         Telephone:   (209) 473-6450
                    4    Facsimile:   (209) 473-6455
                         mweber@downeybrand.com
                    5    dfox@downeybrand.com

                    6    Attorneys for Plaintiff
                         TRI-DAM
                    7

                    8                                    UNITED STATES DISTRICT COURT
                    9                               EASTERN DISTRICT OF CALIFORNIA
                   10                                          FRESNO DIVISION
                   11

                   12    TRI-DAM,                                          Case No. 1:20-cv-00702-DAD-SKO
DOWNEY BRAND LLP




                   13                       Plaintiff,                     ORDER
                   14           v.
                                                                           (Doc. 14)
                   15    ALL SAINTS REHAB PROPERTIES
                         LLC,
                   16
                                            Defendant.
                   17

                   18          On April 29, 2021, the Parties to this action filed a Stipulation to Continue Discovery
                   19   Deadlines (Doc. 14), which, for good cause shown (see Fed. R. Civ. P. 16(b)(4)), is GRANTED.
                   20   Based upon the Parties’ Stipulation, the Scheduling Order (Doc. 10) is MODIFIED as follows:
                   21                  Event                                   New Deadline
                   22                  Non-expert discovery cutoff             June 15, 2021
                   23                  Expert disclosure                       July 15, 2021
                   24                  Rebuttal expert disclosure              August 16, 2021
                   25                  Expert discovery cutoff                 September 15, 2021
                   26                  Dispositive and non-dispositive
                                       motion filing deadline                  October 15, 2021
                   27                  Non-dispositive motion hearing
                                       deadline                                November 17, 2021
                   28
                                                                           1
                                                                         ORDER
                    1                     Pretrial Conference
                                                                                         March 14, 2022 at 2:30 p.m.1
                    2

                    3   IT IS SO ORDERED.
                    4
                        Dated:      May 3, 2021                                                   /s/   Sheila K. Oberto                       .
                    5                                                                UNITED STATES MAGISTRATE JUDGE
                    6

                    7

                    8

                    9

                   10

                   11

                   12
DOWNEY BRAND LLP




                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20
                   21

                   22

                   23

                   24

                   25

                   26
                   27
                        1
                         To afford the Court adequate time to rule on any dispositive motions, and for the parties to prepare for trial, the
                   28   Pretrial Conference is continued.
                                                                                     2
                                                                                  ORDER
